Citation Nr: 0615216	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral sensorineural hearing loss.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously remanded by the Board in November 
2003 for further development, proper VCAA notice, and a VA 
examination.


FINDINGS OF FACT

1.  Level III hearing is present in the right ear, pursuant 
to VA audiometric examinations.

2.  Level II hearing is present in the left ear, pursuant to 
VA audiometric examinations.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.385, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim for service connection for 
a bilateral hearing loss was received in June 1996.  A rating 
action in January 2001 awarded service connection for 
bilateral sensorineural hearing loss.  A noncompensable (zero 
percent) rating was assigned.  The veteran filed a timely 
notice of disagreement with the assigned rating.  In a 
November 2003 remand decision, the Board determined that RO 
correspondence sent in October 2001 and a July 2002 statement 
of the case were inadequate VCAA notice.  Letters dated in 
March 2004and May 2005 properly informed the veteran of VCAA 
as it applied to claims for increased ratings.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The RO 
made sufficient efforts to obtain records from P. A. R., 
M.D., however they were unsuccessful.  They notified the 
veteran of their failure to obtain such treatment records.  
The appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

The Board notes that in the instant appeal, the veteran was 
not provided a proper VCAA notice letter under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), prior 
to the original adjudication of his claims.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Table VI, "Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).   

In the present appeal, the veteran contends he should receive 
a compensable disability rating because his hearing loss is 
more severe than presently evaluated, and productive of a 
greater degree of impairment than is reflected by the 
noncompensable evaluation currently assigned.  He further 
alleges that given the current severity of his service 
connected hearing loss, and the effect of that disability 
upon his daily functioning, an extra-schedular evaluation is 
warranted.

The veteran submitted September 1999 audiogram results from 
D. H., M.D.  The results were not interpreted.  The veteran 
also submitted a lay statement from his wife attesting to his 
difficulty in hearing the television and conversations.  

In November 2001, the veteran underwent a VA audiology 
examination.  He described a loss in hearing after his 
armored personal carrier was hit by a rocket during military 
service.  The examiner noted that the claims folder was not 
available for review.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
30
30
45
32.5
LEFT
20
30
60
50
40

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 32.5 and a speech discrimination of 80 
percent, in the right ear, will result in level III hearing 
for that ear.  A puretone threshold average of 40 and a 
speech discrimination of 88 percent, in the left ear, will 
result in level II hearing for that ear.  Applying these 
results to the Table VII chart (with the right ear being the 
"poorer" ear), a level III for the right ear, combined with 
a level II for the left ear, will result in a 0 percent 
compensation evaluation.  The otoscopic examination revealed 
impacted cerumen bilaterally and the tympanic membranes were 
not visualized as a result.  The testing revealed a mild to 
moderate sensorineural hearing loss of the right ear and a 
mild to moderately severe high frequency sensorineural 
hearing loss in the left ear.

On the authorized audiological evaluation in May 2005, the 
veteran stated that he was exposed to loud noise during 
service while involved in air strikes where at some point the 
concussion lifted him off the ground.  He also described 
damage to his right ear from the rocket attack on his armored 
vehicle.  Audiology testing revealed pure tone thresholds, in 
decibels, to be as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
25
50
50
65
46
LEFT
20
30
60
60
42

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 46 and a speech discrimination of 80 
percent, in the right ear, will result in level III hearing 
for that ear.  A puretone threshold average of 42 and a 
speech discrimination of 88 percent, in the left ear, will 
result in level II hearing for that ear.  Applying these 
results to the Table VII chart (with the right ear being the 
"poorer" ear), a level III for the right ear, combined with 
a level II for the left ear, will result in a 0 percent 
compensation evaluation.  

The examiner indicated that the veteran had normal middle ear 
systems with normal ear drum ability and normal physical 
volume bilaterally.  The testing indicated mild to severe 
sensorineural hearing loss from 2000 to 4000 Hz in the left 
ear and a mild to moderate sensorineural hearing loss in the 
right ear.  He noted further that the results did not 
indicate the need for medical intervention.

The Board has also considered 38 C.F.R. §  4.86 (a).  
However, given that the evidence does not reflect puretone 
thresholds of 55 db or more at each of the1000, 2000, 3000, 
and 4000 Hertzs, consideration of Table VIa is not warranted.  
Consideration of section 4.86(b) is also not warranted, given 
that the evidence does not reflect a simultaneous puretone 
threshold of 30 db or less at 1000 Hz and a puretone 
threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 
(2005).
The Board acknowledges the difficulties that the veteran has 
with his auditory acuity.  However, the ratings for hearing 
loss are based on a mechanical application of the tables 
provided by law; the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

The Board has considered whether an extraschedular rating 
would be appropriate in this case.  However, the evidence 
does not show that the veterans bilateral sensorineural 
hearing loss disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).

On the basis of the foregoing, the Board concludes that the 
current level of disability shown does not warrant a 
compensable rating.


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


